Cook, P. J.,
delivered the opinion of the court.
This appeal presents a case wherein the appellant asked the chancery court to review the proceedings of the board of supervisors of Yazoo county antecedent to the final order, authorizing the issuance and selling of hoods for the construction of public roads in supervisors district No. 1 of said counti^. All of the proceedings purported to have been under the provisions of chapter 176, Laws of 1914. The bill of complaint prays for an injunction against the issuance and sale of the bonds. The bill attacks all of the steps taken by the electors and ali of the orders made by the board of supervisors in response to the original petition asking for the issuance of the bonds It seems that an appeal was taken by the ■appellants from the final orders of the board, upon bills of exceptions, but these appeals were abandoned and were voluntarily dismissed. This is a collateral attack upon the proceedings in toto and in detail. The board of supervisors, by an order entered on its minutes, announced that it would, on a given date, issue the bonds, unless a petition should be filed asking that an election be held in accordance with the statute. Whereupon a petition was filed against the bonds, purporting to contain twenty per centum of the qualified electors of the supervisor’s district. The board thereupon ordered an election — the election was held, the commissioners of the élection canvassed the returns and certified that the election had resulted in favor of the issuance of the bonds; the board of *447supervisors appointed road commissioners provided for by the statute, received tbeir recommendation as to the amount of bonds to be issued, and entered an order for the amount recommended, which was one hundred and thirty-three thousand dollars. Thus far no one appealed from any of the orders of the board of supervisors.
Afterwards the road commissioners, after canvassing the assessed values of the property located in the district, reported to the board of supervisors that the maximum amount of bonded indebtedness permitted to the district by the statute was between one hundred and thirty-three thousand dollars and one hundred and thirty-two thous- and dollars. Acting upon this suggestion, the board of supervisors reduced the bond issue to the latter sum. At the hearing evidence was introduced tending to support the complainants’ theory that the original petition asked that supervisor’s district No. 1 be permitted to “come under the provisions” of chapter 176, Laws of 1914. On the other hand, evidence to the contrary was offered, and the conflict was, by the chancellor, determined against appellant, and we see no reason to doubt the correctness of the chancellor’s finding.
Again, it is the contention that the proposed bond issue did not receive the approval of a majority of the qualified electors voting at the election. This disputed question of fact was decided against appellant, and if we interpret the record correctly we are inclined to indorse the chancellor’s solution. At any rate, we are totally unable to say that he was manifestly wrong.
The contention that the board of supervisors were not authorized to issue bonds for a less sum than the sum indorsed by the electorate is unsound. We think the board of supervisors, under its plenary powers and jurisdiction over roads, may order the issuance of any sum within the limts of the statutory amount, although the electors may ask for the maximum amount.
There is no merit in the point that one of the- election commissioners appointed to hold the election was not a *448freeholder. If the fact be assumed that the commissioner was not a freeholder, this would not invalidate the election, if the same was conducted fairly, and every qualified elector was given the-opportunity to record his approval or disaproval of the proposed bond issue.
One other point is made, which, if true, would probably invalidate the bond issue. It was contended below that the bond issue authorized exceeded the statutory limit. We do not believe that this contention is supported by the evidence. This,'like many other points, was a question of fact to be determined by the chancellor, and we do not see that he was wrong; it appears to us that he was right.
Taking the record as a whole, we believe that the road district was established, the election held, the bonds authorized, and the bonds issued strictly in accordance with the requirements of the statute.
If the vote of the people to tax themselves did not cure all of the alleged irregular precedent steps, it came very near doing so.
We have not deemed it necessary to discuss the many .judicial pronouncements upon similar questions. Counsel on both sides have displayed unusual industry and discrimination in the presentation of their respective sides of this controversy; but believing, as we do, that the statute is the guide, we have chosen to confine ourselves to an examination of the issues presented — by the statutory yardstick. The law is simple and provides an easy method to pursue, and whether that method is actually pursued is merely a matter of proof.

Affirmed.

On Suggestion of Erroe.
Ethridge, ,1.
In this case the appellants contend that the court erred in holding that the chancellor found against them on the facts, stating that the chancellor refused to give them a finding of the facts. While no special finding was put in the records, the judgment rendered had the effect of finding against the appellant on *449the facts. The order of the board of supervisors shows the jurisdictional facts on its fact, expressly reciting that twenty per cent, of the qualified electors had'petitioned for the hoard to adopt the law. This being true, its judgment has all the effect of a valid judgment of a court of general jurisdiction, and can only be questioned by a direct proceeding by appeal or certiorari. The circuit court has supervisory jurisdiction of all inferior tribunals, and the chancery court has no such jurisdiction, and when the records show jurisdiction in the hoard to pass the order chancery cannot question the validity of the proceedings. In the case of Hinton v. Perry County, 84 Miss. at page 546, 36 So. at page 567, this court said:
“Actions of the board not involving jurisdictional power are conclusively right in this collateral litigation. Its jurisdiction being, in this matter, limited, the minutes must show that the jurisdictional facts were found to exist. This being done, there is no need ever to .set forth the evidence in the judgment, and it is not controvertible, except on direct appeal.”
In that case the board was exercising a statutory power, while in this case it was invested by the Constitution with full jurisdiction. See, also, Wolford v. Williams, 110 Miss. 637, 70 So. 823, where this court held that an appeal from the board was the exclusive remedy.
There is no merit in the contention in the suggestion of error that the place where the board met was not in the chancery clerk’s office. The office in the courthouse, while not physically attached to or situated in the clerk’s office, was nevertheless a part of the clerk’s office. The office where the clerk kept the records and did most of the clerk’s work, while not physically attached to the courthouse, was on the courthouse square and within a few feet of the courthouse. The clerk was required to attend the board and keep its minutes, and the office in which this work is done is a part of Ms office within the meaning; of the statute.

The suggestion is therefore overruled.